          Case 2:13-cv-01776-BMS Document 57 Filed 09/24/19 Page 1 of 6




                       UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, ex rel.
CHARLES STRUNCK, et al.,
                                                          Case No. 12-cv-0175
                                 Plaintiffs,

                        v.

MALLINCKRODT ARD LLC.
(f/k/a Mallinckrodt ARD, Inc.;
f/k/a Questcor Pharmaceuticals, Inc.

                        Defendant.
_____________________________________
UNITED STATES OF AMERICA, ex rel.
SCOTT CLARK, et al.,                                      Case No. 13-cv-1776

                                 Plaintiffs,

                        v.

MALLINCKRODT ARD LLC.
(f/k/a Mallinckrodt ARD, Inc.;
f/k/a Questcor Pharmaceuticals, Inc.

                                 Defendant.

                 PLAINTIFF STATES’ NOTICE OF ELECTION
    TO DECLINE INTERVENTION AND CONSENT TO VOLUNTARY DISMISSAL

        On behalf of the Plaintiff States1 in this matter, undersigned counsel for the Pennsylvania

Attorney General’s Office, Medicaid Fraud Control Section and the Washington State Attorney

General’s Office, Medicaid Fraud Control Division (“States’ Counsel”) hereby file this Notice.



    1
      The States of California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois,
Indiana, Iowa, Louisiana, Maryland, Michigan, Minnesota, Montana, Nevada, New Hampshire, New
Jersey, New Mexico, New York, North Carolina, Oklahoma, Rhode Island, Tennessee, Texas, and
Vermont, as well as the Commonwealths of Massachusetts and Virginia, and the District of Columbia
(collectively the “Plaintiff States”), have authorized the Commonwealth of Pennsylvania and State of
Washington to notify the Court that the Plaintiff States have determined not to intervene and consent to
voluntary dismissal without prejudice to the Plaintiff States.
          Case 2:13-cv-01776-BMS Document 57 Filed 09/24/19 Page 2 of 6




       Pursuant to the Washington Medicaid Fraud False Claims Act, RCW 74.66.050(1) and

(4), and analogous provisions in the other Plaintiff States’ respective false claims acts, States’

Counsel notify the Court of the Plaintiff States’ decision not to intervene in this action and the

Plaintiff States’ consent to dismissal of this action without prejudice to the rights of the Plaintiff

States. The consent to dismissal is based on the Plaintiff States’ determination that such

dismissal is commensurate with the public interest and that the matter does not warrant the

continued expenditure of government resources to pursue or monitor the action based on

currently available information.

       With respect to Maryland, regardless of whether the matter is dismissed, the Maryland

False Claims Act provides, “[i]f the State does not elect to intervene and proceed with the

action…, the court shall dismiss that action.” Md. Code Ann., Health Gen., § 2-604(a)(7).

Accordingly, Maryland requests that all claims asserted on its behalf be dismissed without

prejudice regardless of whether the matter is formally dismissed by the Court.

       Furthermore, in accordance with RCW 74.66.050(1), which allows the Relators to

maintain the action in the name of the State of Washington and RCW 74.66.060(3), and with

analogous provisions in the other Plaintiff States’ respective false claims acts, the Plaintiff States

request that all pleadings filed in this action be served upon the Plaintiff States. The Plaintiff

States also request that orders issued by the Court be transmitted to the States’ Counsel. The

Plaintiffs States reserve the right to order any deposition transcripts, to intervene in this action

for good cause at a later date, and to seek the dismissal of the Relators’ action or claim(s). The

Plaintiff States also request that they be served with all notices of appeal.




                                                   2
        Case 2:13-cv-01776-BMS Document 57 Filed 09/24/19 Page 3 of 6




      A proposed Order accompanies this notice.

                                         Respectfully submitted,

                                         JOSH SHAPIRO
                                         Pennsylvania Attorney General


Dated: September 24, 2019                By: /s/ Jason Karasik
                                             Jason Karasik (PA Bar ID # 201576)
                                             Senior Deputy Attorney General
                                             Commonwealth of Pennsylvania
                                             Office of Attorney General
                                             Medicaid Fraud Control Section
                                             1000 Madison Avenue, Suite 310
                                             Norristown, PA 19403
                                             Phone: (610) 631-5166
                                             Email: jkarasik@attorneygeneral.gov


                                         ROBERT FERGUSON
                                         Washington Attorney General


                                         By: /s/ Carrie L. Bashaw
                                             CARRIE L. BASHAW, WSBA #20253
                                             Senior Counsel
                                             Washington Attorney General’s Office
                                             Medicaid Fraud Control Division
                                             P.O. Box 40114
                                             Olympia, WA 98504-0114
                                             Phone: (360) 586-8888
                                             Email: CarrieB@atg.wa.gov




                                            3
         Case 2:13-cv-01776-BMS Document 57 Filed 09/24/19 Page 4 of 6




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was

electronically filed with the Clerk of the Court using CM/ECF system, which automatically

serves notification of such filing on all Counsel of Record, and is available for viewing and

downloading from the CM/ECF system.


Dated: September 24, 2019                            /s/ Jason Karasik
                                                     Jason Karasik
                                                     Senior Deputy Attorney General
         Case 2:13-cv-01776-BMS Document 57 Filed 09/24/19 Page 5 of 6




                   UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, ex rel.
CHARLES STRUNCK, et al.,
                                                  Case No. 12-cv-0175
                             Plaintiffs,

                      v.

MALLINCKRODT ARD LLC.
(f/k/a Mallinckrodt ARD, Inc.;
f/k/a Questcor Pharmaceuticals, Inc.

                      Defendant.
_____________________________________
UNITED STATES OF AMERICA, ex rel.
SCOTT CLARK, et al.,                              Case No. 13-cv-1776

                             Plaintiffs,

                      v.

MALLINCKRODT ARD LLC.
(f/k/a Mallinckrodt ARD, Inc.;
f/k/a Questcor Pharmaceuticals, Inc.

                             Defendant.

                                            ORDER

       AND NOW, this ____ day of _______________, _______, pursuant to RCW

74.66.050(1), (4) and analogous false claims acts of the other Plaintiff States, and the

Plaintiff States having declined to intervene and having consented to voluntary dismissal

without prejudice, it is hereby ORDERED that:

       1.     This Order, the Plaintiff States’ Notice of Declination, and all other papers

on file in this action shall be unsealed;
         Case 2:13-cv-01776-BMS Document 57 Filed 09/24/19 Page 6 of 6




       2.     The parties shall serve all pleadings and motions filed in this action,

including supporting memoranda, upon the Plaintiff States, as provided for in RCW

74.66.030 and analogous Plaintiff States’ false claims acts. The Plaintiff States may

order any deposition transcripts and are entitled to intervene in this action, for good

cause, at any time;

       3.     The parties shall serve all Notices of Appeal upon the Plaintiff States;

       4.     All orders of this Court shall be transmitted to the Plaintiff States;

       5.     If the Relators seek a voluntary dismissal of the Plaintiff States claims, such

claims on behalf of the Plaintiff States are dismissed without prejudice;

       6.     In the alternative, if the Relators continue litigating this action on behalf of

the Plaintiff States and the Relators or Defendants later propose that this action be

dismissed, settled, or otherwise discontinued, the Court will provide the Plaintiff States

with notice and an opportunity to be heard before ruling or granting approval thereto;

and

       7.     In accordance with the Maryland False Health Claims Act, Md. Code Ann.,

Health Gen., § 2-604(a)(7), the State of Maryland having declined to intervene in this

matter, all claims asserted on behalf of Maryland are dismissed without prejudice.

       IT IS SO ORDERED.




                                               BERLE M. SCHILLER
                                               United States District Judge



                                              2
